Exhibit 10.8
Execution Version
AMENDMENT NO. 10
TO RECEIVABLES PURCHASE AGREEMENT
          THIS AMENDMENT NO. 10 TO RECEIVABLES PURCHASE AGREEMENT, dated as of
October 15, 2009 (this “Amendment”), is by and among Ralcorp Holdings, Inc., a
Missouri corporation, as Master Servicer (the “Master Servicer”), Ralcorp
Receivables Corporation, a Nevada corporation (“Seller”, and together with the
Master Servicer, collectively, the “Seller Parties”), Falcon Asset
Securitization Company LLC, a Delaware limited liability company formerly known
as Falcon Asset Securitization Corporation (together with its successors and
assigns, “Conduit”), and JPMorgan Chase Bank, N.A. (successor by merger to Bank
One, NA (Main Office Chicago)), as a Financial Institution (“Financial
Institution”, and together with Conduit, collectively, the “Purchasers”) and as
Agent under the Existing Agreement (as defined below) (in such capacity, the
“Agent”), and pertains to that certain Receivables Purchase Agreement dated as
of September 25, 2001 by and among the parties hereto, as heretofore amended
(the “Existing Agreement”). Unless defined elsewhere herein, capitalized terms
used in this Amendment shall have the meanings assigned to such terms in the
Existing Agreement.
PRELIMINARY STATEMENT
          The parties wish to amend the Existing Agreement as hereinafter set
forth.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     SECTION 1. Amendments. Subject to the satisfaction of the condition
precedents set forth in Section 3 hereof the Existing Agreement is hereby
amended as follows:
     (a) Each of the following definitions appearing on Exhibit I to the
Existing Agreement is amended and restated in its entirety to read,
respectively, as follows:
          “Base Rate” means a rate per annum equal to the highest of (i) the
prime rate of interest announced from time to time by JPMorgan or its parent
from time to time (which is not necessarily the lowest rate charged to any
customer), (ii) the Federal Funds Effective Rate plus 0.50% and (iii) the rate
referenced in clause (i) of definition of LIBO Rate plus 1.00%.
          “Collection Account Agreement” means an agreement substantially in the
form of Exhibit VI (or such other form agreed to by the Agent in its reasonable
discretion) among a Collection Bank, the Agent, Seller and the Master Servicer
or a Permitted Sub-Servicer.
          “Default Fee” means with respect to any amount due and payable by
Seller in respect of any Aggregate Unpaids, interest on such Aggregate Unpaids
at a rate per annum equal to 4.25% above the Base Rate.
          “LIBO Rate” means the rate per annum equal to the sum of (i) (a) the
offered rate for deposits in U.S. dollars of amounts equal or comparable to the
principal amount of the related

 



--------------------------------------------------------------------------------



 



Liquidity Funding offered for a term comparable to such Interest Period, which
rates appear on a Bloomberg L.P. terminal, displayed under the address “US0001M
<Index> Q <Go>” effective as of 11:00 a.m. (London time) two Business Days prior
to the first day of such Tranche Period, and having a maturity equal to such
Tranche Period, provided that, (x) if such Bloomberg L.P. address is not
available to the Agent for any reason, the applicable LIBO Rate for the relevant
Tranche Period shall instead be the applicable British Bankers’ Association
Interest Settlement Rate for deposits in U.S. dollars as reported by any other
generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to the first day of such Tranche Period, and
having a maturity equal to such Tranche Period, and (y) if no such British
Bankers’ Association Interest Settlement Rate is available to the Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the Agent to be the rate at which JPMorgan offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Tranche Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to such Tranche Period, divided by (b) one
minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Tranche Period plus (ii) 3.25% per
annum. The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of
1%.
          “Liquidity Termination Date” means October 14, 2010.
     (b) Clause (iii)(a) of the definition of “Net Receivables Balance”
appearing on Exhibit I to the Existing Agreement is amended by deleting the
reference to “1.5” therein and by inserting a reference to “2.75” in the place
thereof.
     (c) The following definition is hereby inserted in the appropriate
alphabetical order in Exhibit I of the Existing Agreement:
          “Independent Director” shall mean a member of the Board of Directors
of Seller who (i) shall not have been at the time of such Person’s appointment
or at any time during the preceding five years, and shall not be as long as such
Person is a director of the Seller, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): any Originator, or any of their
respective Subsidiaries or Affiliates, (B) a supplier to any of the Independent
Parties, (C) a Person controlling or under common control with any partner,
shareholder, member, manager, Affiliate or supplier of any of the Independent
Parties, or (D) a member of the immediate family of any director, officer,
employee, partner, shareholder, member, manager, Affiliate or supplier of any of
the Independent Parties; (ii) has prior experience as an independent director
for a corporation or limited liability company whose charter documents required
the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(iii) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.

2



--------------------------------------------------------------------------------



 



     (d) Section 7.1(b) of the Existing Agreement is amended to insert the
following as new clause (iv) immediately after clause (iii) thereof:
     (iv) Appointment of Independent Director. The decision to appoint a new
director of the Seller as the “Independent Director” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director.”
     (e) Clause (M) of Section 7.1(i) of the Existing Agreement is amended and
restated in its entirety to read as follows:
               (M) maintain its corporate charter in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its Certificate of Incorporation or By-Laws in any respect that would
impair its ability to comply with the terms or provisions of any of the
Transaction Documents, including, without limitation, Section 7.1(i) of this
Agreement; and (2) its corporate charter, from and after December 31, 2009 at
all times that this Agreement is in effect, (x) contains a definition of
“Independent Director” identical to the definition of such term contained herein
and (y) provides for not less than ten (10) days’ prior written notice to the
secured creditors of the Seller of the replacement or appointment of any
director that is to serve as an Independent Director for purposes of this
Agreement and the condition precedent to giving effect to such replacement or
appointment that the Seller certify that the designated Person satisfied the
criteria set forth in the definition herein of “Independent Director” and such
creditors’ written acknowledgement that in their reasonable judgment the
designated Person satisfies the criteria set forth in the definition herein of
“Independent Director;”
     (f) Section 7.1(j) of the Existing Agreement is amended to insert the
phrase “from and after December 31, 2009 (or such later date as may be agreed to
in writing by the Agent if the Seller has used and is continuing to use
commercially reasonable efforts to cause each Lock-Box and Collection Account to
be subject to a Collection Account Agreement),” immediately following the words
“at all times” in clause (2) of the first sentence thereof.
     (g) The second sentence of Section 8.2(b) of the Existing Agreement is
amended and restated in its entirety to read as follows: “The Master Servicer
shall cause each Lock-Box and Collection Account to be subject at all times from
and after December 31, 2009 (or such later date as may be agreed to in writing
by the Agent if the Seller has used and is continuing to use commercially
reasonable efforts to cause each Lock-Box and Collection Account to be subject
to a Collection Account Agreement) to a Collection Account Agreement that is in
full force and effect”.
     (h) Section 9.1 of the Existing Agreement is amended to insert the
following as new clause (l) immediately after clause (k) thereof:
     (l) Any Person shall be appointed as an Independent Director of the Seller
without prior notice thereof having been given to the Agent in accordance with
Section 7.1(b)(iv) of this Agreement or without the written acknowledgement by
the Agent that

3



--------------------------------------------------------------------------------



 



such Person conforms, to the satisfaction of the Agent, with the criteria set
forth in the definition herein of “Independent Director.”
     SECTION 2. Representations. In order to induce the Agent and the Purchasers
to agree to this Amendment, each Seller Party hereby makes as of the date hereof
each of the representations and warranties contained in Section 5.1 of the
Existing Agreement and represents and warrants to the Agent and each Purchaser
that as of the date hereof, before and after giving effect to this Amendment, no
event has occurred and is continuing that would constitute an Amortization Event
or a Potential Amortization Event.
     SECTION 3. Conditions Precedent. This Amendment shall become effective as
of the date hereof, upon satisfaction of all of the following conditions
precedent:
     (a) The Agent shall have received counterparts of this Amendment, duly
executed by each of the other parties hereto.
     (b) The receipt by the Agent for the account of the Financial Institution
of an amendment fee, in immediately available funds, equal to 0.10% of the
Commitment of the Financial Institution.
     SECTION 4. Miscellaneous.
     (a) CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.
     (b) Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns
(including any trustee in bankruptcy and the Agent).
     (c) Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic format shall be effective as delivery of a manually executed
counterpart of this Amendment.
     (d) Severability. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[Remainder of Page Intentionally Left Blank]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            RALCORP RECEIVABLES CORPORATION
      By:           Name:           Title:           RALCORP HOLDINGS, INC., as
Master
Servicer
      By:           Name:           Title:        

Signature Page to
Amendment No. 10 to Receivables Purchase Agreement
(Ralcorp Receivables Corporation)

 



--------------------------------------------------------------------------------



 



            FALCON ASSET SECURITIZATION CORPORATION
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as a
Financial Institution and as Agent
      By:           Name:           Title:        

Signature Page to
Amendment No. 10 to Receivables Purchase Agreement
(Ralcorp Receivables Corporation)

 